Title: To John Adams from John Marston, 12 May 1813 to 15 May 1813
From: Marston, John
To: Adams, John


Novr 1 1775. A bill passed to establish a Court of Admiralty, & fixing away armed Vessells.—Decemr 16—A resolve to “fit out” ten Vessells, to go to the West Indies for military stores.—Decr 29 John Adams & J Palmer were appointed a Comr to report a plan for “fixing away” armed Vessells for the protection of American liberty.Jany 6 1776—Eight thousand pounds were appropriated for the purpose.—Jany 11 In Council resolved to build two frigates to carry 36. & 32 guns  John Adams on the Committee.—The above was recommitted in the house of Rep’s?—feby 7 Resolved to build ten sloops of war of 16 guns each, £10,000 was appropriated for that purpose—feby 8 Resolved to empower the Committee at Newbury Port to arm and “fix away” the Sloop Liberty, and Schr. Diligent, with 50 men each & 10 guns—March 29th 1776—Richard Derby was order’d to fix away two vessells for the West Indies for military stores.—
Boston 12 May 1813—
Dear SirThe foregoing minutes were extracted from the second Volume, of Records of the Government of Massachusetts after the Commencement of the revolutionary war.
            Should they be of any use to you or your friends, it will be gratifying to  Dear Sir very respectfully yr obliged friendJohn MarstonMy dear SirBoston 15 May 1813I have this day extracted the following Memoranda from the 3d Vol of the records of the Government of Massachusetts.—With great respect Am Dr Sir / Your obliged Humble servant18 June 1776 The Committee for fortifying the harbour of Boston were directed to procure two ships, to be moored in such places with English colours as will decoy the enemies ships into the harbour.—2 July An armed Vessell was ordered to be purchased, to be commanded by Capt Batcheldor, to cruise on the Coast as a vessell of observation, & to give notice of the movements of the enemy2 Sepr The honble Messrs. Wendall Greenleaf & Williams were appointed a Committee to repair to Portsmouth N.H. and assist the US agent there by every possible means in fixing away the US frigate Raleigh, building there.—14 Sepr 1776—An order passed to deliver from the Commissary stores of Massats. to Hector McNiel Esqr Capt of the US frigate Boston building at Newbury twenty two 9lb Cannon, & six 6 pound Cannon with carriages & apparatus Compleat, to arm said ship—18 Sepr 1776 Honble Richard Derby was appointed a Committee to assist Capt Manly & the US agent in fitting out the frigate Hancock of 32 guns—9 Octo The Sloop Freedom was ordered to be altered to a Brig, & the masts & rigging of the Govt Brig Rising Empire to be taken for that purpose.—26 Octo A Board of War of nine gentlemen was appointed, to conduct & direct the opperations of the Land & Sea forces of Massachusetts.—11 Decemr 1776 John Peck a celebrated Naval Architect was authorised to build an armed Vessell to carry 16 guns on a new Construction.—This vessell proved to be one of the best & most elegant models ever built.—8 Jany 1777—John Bradford Esqr Navy Agent of the US—Petitioned that he might be furnished with twenty six 12lb Cannon & six 6lb Cannon for the US frigate Raleigh—granted.—5 April 1777—Resolved to supply J Bradford US Navy agent with eighty muskets for the use of the Continental frigates11 Ap—77—Ordered that two thousand & fifty six pounds nine shillings LMy be paid to Honble R Derby to pay for Cannon for the US Ship Hancock.—26 Ap 77 The following privateers were hired by the government of Massats. to cruise on the Coast in defence of American Liberty.—viz—
              
              
              Ship Tartan—24 guns200 menCapt GrimesMifflin20—200—DayPortsmouth20—180—ParkerBrig Hawke—14—80—OakesSloop Satisfaction14—100WheelwrightSchr. America 14100McNielActive—1065GardnerSpeedwell860GreelyBuckram645Marony
              
              
              It appears by a variety of resolves that the United States frigates Hancock & Raleigh of 32 guns about 800 tons each—And the US frigate Boston of 28 guns about 550 tons were put to sea at the expence, & by the exertions of the State of Massachusetts.—At the close of the war, Commissioners were appointed to settle Accounts between each State, & the United States—The amount allowed by them in favour of Massachusetts was twenty seven millions of Dollars. of which three millions were deducted by the Comrs without assigning a reason.The Commissioners were appointed one from each State, Mr Dane of Beverley was from Massats. & can vouch for the authenticity of the foregoing.—